DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safavi, US 2014/0086077 A1 (Safavi hereinafter), in view of Zhang et al., US 2015/0092573 A1 (Zhang hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Safavi discloses an electronic device for adjusting an adjustable antenna (Further disclosed herein is an adaptive antenna method comprising calibrating a WLAN device, selecting an optimal antenna configuration, tracking the WLAN device performance; see Safavi, paragraph [0008]), comprising:
a storage medium storing a plurality of system modules (Also disclosed herein is an apparatus comprising a processor and a memory coupled to the processor, wherein the memory comprises instructions that cause the processor to calibrate a WLAN device, select an optimal antenna configuration, track the WLAN device performance; see Safavi, paragraph [0007]);
an antenna switch coupled to the adjustable antenna (In the embodiment of FIG. 1, the network connectivity device 110 may generally comprise the access point 200, a switching mechanism 202, a beamforming antenna assembly 204, and a MIMO antenna assembly 206; see Safavi, paragraph [0017]);
a wireless local area network (WLAN) card coupled to the antenna switch and obtaining a communication signal from the adjustable antenna (In an embodiment, the access point 200 may be generally to provide wireless communications to/from a WLAN device, to process and/or to analyze (e.g., a statistical analysis) electrical signal, and/or to communicate one or more control signals (e.g., to control the switching mechanism 202 via electrical connections 156a-156b); see Safavi, paragraph [0019]. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), wherein the communication signal comprises channel information (the performance measurements and/or statistical analysis may be employed to explore multiuser diversity (e.g., opportunistic user scheduling based on channel quality between the WLAN device and one or more clients); see Safavi, paragraph [0036]); and
a processor coupled to the storage medium (Included is an apparatus comprising a processor and a memory coupled to the processor; see Safavi, abstract), the antenna switch, and the wireless local area network (WLAN) card (see Safavi, Fig. 1, which shows a control mechanism connected to a switching mechanism. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), and accessing and executing the plurality of system modules (In the embodiment of FIG. 5, the operating environment comprises WLAN device 100 comprising a plurality of interconnected functional units, for example, for transmitting and/or receiving one or more RF signals (e.g., WiFi signals). In the embodiment of FIG. 5, the WLAN device 100 may generally comprise various functional units including, but not limited to a processor 102, an I/O device 104, a data storage device 106, a secondary storage 108, and the network connectivity device 110, arranged as shown in FIG. 5. In such an embodiment, the WLAN device 100 is configured to transmit and/or to receive a RF signal (e.g., a WiFi signal) (e.g., to/from one or more clients or users); see Safavi, paragraph [0045]), 
Regarding claim 5, Safavi discloses a method for adjusting an adjustable antenna (Further disclosed herein is an adaptive antenna method comprising calibrating a WLAN device, selecting an optimal antenna configuration, tracking the WLAN device performance; see Safavi, paragraph [0008]), comprising:
enabling a storage medium to pre-store a plurality of system modules (Also disclosed herein is an apparatus comprising a processor and a memory coupled to the processor, wherein the memory comprises instructions that cause the processor to calibrate a WLAN device, select an optimal antenna configuration, track the WLAN device performance; see Safavi, paragraph [0007]), wherein the plurality of system modules comprise an operation system and a signal capturing module (see Safavi, Fig. 1, which discloses plurality of system modules such as, control mechanism, RF, and switching mechanism. Also see paragraph [0017], “In the embodiment of FIG. 1, the network connectivity device 110 may generally comprise the access point 200, a switching mechanism 202, a beamforming antenna assembly 204, and a MIMO antenna assembly 206” and paragraph [0019], “the access point 200 may generally comprise a baseband processor, a front-end module (FEM), a radio frequency (RF) transmitter, a RF receiver, a RF transceiver, a digital signal processor (DSP), any other suitable type of RF communication components”);
coupling a wireless local area network (WLAN) card to an antenna switch and obtaining a communication signal from the adjustable antenna coupled to the adjustable antenna (In an embodiment, the access point 200 may be generally to provide wireless communications to/from a WLAN device, to process and/or to analyze (e.g., a statistical analysis) electrical signal, and/or to communicate one or more control signals (e.g., to control the switching mechanism 202 via electrical connections 156a-156b); see Safavi, paragraph [0019]. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), wherein the communication signal comprises channel information (the performance measurements and/or statistical analysis may be employed to explore multiuser diversity (e.g., opportunistic user scheduling based on channel quality between the WLAN device and one or more clients); see Safavi, paragraph [0036]); and
coupling a processor to the storage medium (Included is an apparatus comprising a processor and a memory coupled to the processor; see Safavi, abstract), the antenna switch, and the wireless local area network (WLAN) card (see Safavi, Fig. 1, which shows a control mechanism connected to a switching mechanism. Also see paragraph [0017], “the network connectivity device may comprise an access point, a router, a modem, a modem bank, an Ethernet card, a universal serial bus (USB) interface card, a serial interface, a token ring card, a fiber distributed data interface (FDDI) card, a WLAN card, a radio transceiver card, an air interface protocol radio transceiver card, a transceiver, a medium access controller, one or more antennas, an antenna array, an antenna switch”), and enabling the processor to access and execute the plurality of system modules (In the embodiment of FIG. 5, the operating environment comprises WLAN device 100 comprising a plurality of interconnected functional units, for example, for transmitting and/or receiving one or more RF signals (e.g., WiFi signals). In the embodiment of FIG. 5, the WLAN device 100 may generally comprise various functional units including, but not limited to a processor 102, an I/O device 104, a data storage device 106, a secondary storage 108, and the network connectivity device 110, arranged as shown in FIG. 5. In such an embodiment, the WLAN device 100 is configured to transmit and/or to receive a RF signal (e.g., a WiFi signal) (e.g., to/from one or more clients or users); see Safavi, paragraph [0045]), 
Regarding claims 1 and 5, Safavi does not explicitly disclose wherein the plurality of system modules comprise:
an operation system generating formatted channel information according to the channel information obtained from the wireless local area network (WLAN) card; and
a signal capturing module obtaining the formatted channel information from the operation system and configuring the antenna switch according to the formatted channel information to adjust an antenna performance of the adjustable antenna. In the same field of endeavor (e.g., communication system) Zhang discloses a method related to multiple-access networks capable of supporting multiple users by sharing the available network resources that comprises wherein the plurality of system modules comprise:
an operation system generating formatted channel information according to the channel information obtained from the wireless local area network (WLAN) card (Returning to FIG. 8, the central scheduler 320-b may communicate the scheduling information 825 to the LTE eNB 105-c and WLAN AP 135-c. The central scheduler 320-b may also send information to the UE 115-d for selecting antenna subsets for receiving multiflow transmissions; see Zhang, paragraph [0152]. Also see paragraph [0012], “The receiving the at least one transmission may include receiving an antenna selection indicator from the first access point, the antenna selection indicator indicating one of an antenna receive configuration, an antenna subset index, or an antenna subset size, or a combination thereof and determining an antenna subset for receiving the at least one transmission based at least in part on the antenna selection indicator. The antenna selection indicator may be received, for example, in one of control information or a configuration message”); and
a signal capturing module obtaining the formatted channel information from the operation system and configuring the antenna switch according to the formatted channel information to adjust an antenna performance of the adjustable antenna (For example, the central scheduler 320-b may send an antenna receive configuration, an antenna subset index, or an antenna subset size to the UE 115-d associated with each link. At block 830, the UE 115-d may select antenna subsets for receiving multiflow transmissions 835 from the LTE eNB 105-c or WLAN AP 135-c, or from both links concurrently; see Zhang, paragraph [0152]. Also see paragraph [0073], “Each WLAN AP 135 has a coverage area 140 such that devices 115 within that area can typically communicate with the WLAN AP 135”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Zhang regarding multiple-access networks capable of supporting multiple users by sharing the available network resources into the method related to adaptive antenna of Safavi. The motivation to do so is to for optimizing multiflow performance and priority across UEs and networks (see Zhang, paragraphs [0001] and [0006]).
Regarding claim 2, Safavi discloses further comprising:
a controller coupled to the processor, the storage medium, and the antenna switch, wherein the signal capturing module instructs the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna (In an embodiment, as illustrated in FIG. 3, an adaptive antenna method 300 may generally comprise the steps of calibrating a WLAN device 302, selecting optimal antenna configurations 304, tracking the WLAN device performance 306, and waiting for a triggering event 308. In an embodiment when calibrating a WLAN device 302, based on the performance measurements (e.g., a spectral analysis) and/or statistical analysis results, an antenna configuration may be individually selected and/or implemented for each client. In an embodiment when selecting an optimal antenna configuration 304, the selected antenna configuration may be implemented; see Safavi, paragraph [0030]).
Regarding claim 6, Safavi discloses further comprising:
coupling a controller to the processor, the storage medium, and the antenna switch; and 
enabling the signal capturing module to instruct the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna (In an embodiment, as illustrated in FIG. 3, an adaptive antenna method 300 may generally comprise the steps of calibrating a WLAN device 302, selecting optimal antenna configurations 304, tracking the WLAN device performance 306, and waiting for a triggering event 308. In an embodiment when calibrating a WLAN device 302, based on the performance measurements (e.g., a spectral analysis) and/or statistical analysis results, an antenna configuration may be individually selected and/or implemented for each client. In an embodiment when selecting an optimal antenna configuration 304, the selected antenna configuration may be implemented; see Safavi, paragraph [0030]).

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safavi, US 2014/0086077 A1 (Safavi hereinafter), in view of Zhang et al., US 2015/0092573 A1 (Zhang hereinafter), as applied to the claims above and further in view of Liu et al., US 2015/0289247 A1 (Liu hereinafter).
Here is how the references teach the claims.
Regarding claims 4 and 8, Safavi and Zhang disclose the electronic device according to claim 2 and the method according to claim 6. Safavi and Zhang do not explicitly disclose the following features.
Regarding claim 4, wherein the controller configures the antenna switch through general purpose input/ output (GPIO) commands.
Regarding claim 8, wherein the operation of enabling the signal capturing module to instruct the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna comprises:
enabling the controller to configure the antenna switch through general purpose input/output (GPIO) commands.
In the same field of endeavor (e.g., communication system) Liu discloses a method related to adaptive multi-antenna selection that comprises the following features.
Regarding claim 4, wherein the controller configures the antenna switch through general purpose input/ output (GPIO) commands (The MAC and network processor 333 may save data in the memory 335 for subsequent use, which is generated in any step of the method for adaptive antenna selection to be discussed as follows. The MAC and network processor 333 may issue commands to the programmable logic device 340 to control the switch module 320 to respectively couple the radio transceivers 331a and 331b with two of the antennas 310a to 310f The MAC and network processor 333 may issue commands to the programmable logic device 340 through a GPIO (General Purpose Input/Output) interface; see Liu, paragraph [0018]).
Regarding claim 8, wherein the operation of enabling the signal capturing module to instruct the controller to configure the antenna switch to adjust the antenna performance of the adjustable antenna comprises:
enabling the controller to configure the antenna switch through general purpose input/output (GPIO) commands (The MAC and network processor 333 may save data in the memory 335 for subsequent use, which is generated in any step of the method for adaptive antenna selection to be discussed as follows. The MAC and network processor 333 may issue commands to the programmable logic device 340 to control the switch module 320 to respectively couple the radio transceivers 331a and 331b with two of the antennas 310a to 310f The MAC and network processor 333 may issue commands to the programmable logic device 340 through a GPIO (General Purpose Input/Output) interface; see Liu, paragraph [0018]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Liu regarding adaptive multi-antenna selection into the method related to adaptive antenna of Safavi and Zhang. The motivation to do so is to selecting proper antenna combination for particular subscriber stations (see Liu, paragraph [0003] and [0005]).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/22/2022. Claims 1-8 are currently pending.

Response to Arguments
Applicant’s argument, filed on 06/22/2022, with respect to the claims 1-2, 4-7 and 8 have been fully considered but they are moot in view of the new ground (s) of rejection. Newly found prior art Zhang in combination with Safavi disclose the amended features of the claims as discussed in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 08/10/2022